Exhibit 10.8.2

CHANGE OF CONTROL EMPLOYMENT AGREEMENT

CHANGE OF CONTROL EMPLOYMENT AGREEMENT, dated as of the      day of
                    ,                      (this “Agreement”), by and between
CAPITAL ONE FINANCIAL CORPORATION, a Delaware corporation (the “Company”), and
                                 (the “Executive”).

WHEREAS, the Board of Directors of the Company (the “Board”), has determined
that it is in the best interests of the Company and its stockholders to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined herein). The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the Company in the event of any
threatened or pending Change of Control, and to provide the Executive with
compensation and benefits arrangements upon a Change of Control that ensure that
the compensation and benefits expectations of the Executive will be satisfied
and that provide the Executive with compensation and benefits arrangements that
are competitive with those of other corporations. Therefore, in order to
accomplish these objectives, the Board has caused the Company to enter into this
Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

Section 1. Certain Definitions. (a) “Effective Date” means the first date during
the Change of Control Period (as defined herein) on which a Change of Control
occurs. Notwithstanding anything in this Agreement to the contrary, if the
Executive’s employment with the Company is terminated within the 12 months prior
to the date on which the Change of Control occurs, and if it is reasonably
demonstrated by the Executive that such termination of employment was (i) at the
request of a third party that has taken steps reasonably calculated to effect
such Change of Control or (ii) otherwise arose in connection with or
anticipation of a Change of Control (such a termination of employment, an
“Anticipatory Termination”) and if such Change of Control is consummated, then
for all purposes of this Agreement, “Effective Date” means the date immediately
prior to the date of such termination of employment.

(b) “Change of Control Period” means the period commencing on the date hereof
and ending on the third anniversary of the date hereof; provided, however, that,
commencing on the date one year after the date hereof, and on each annual
anniversary of such date (such date and each annual anniversary thereof, the
“Renewal Date”), unless previously terminated, the Change of Control Period
shall be automatically extended so as to terminate three years from such Renewal
Date, unless, at least 60 days prior to the Renewal Date, the Company shall give
notice to the Executive that the Change of Control Period shall not be so
extended.

(c) “Affiliated Company” means any company controlled by, controlling or under
common control with the Company.



--------------------------------------------------------------------------------

(d) “Change of Control” means:

(1) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 1(d), the following acquisitions of
Outstanding Company Common Stock or Outstanding Company Voting Securities shall
not constitute a Change of Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Affiliated Company or (iv) any acquisition pursuant to a transaction that
complies with Sections 1(d)(3)(A), 1(d)(3)(B) and 1(d)(3)(C);

(2) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;

(3) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such

 

2



--------------------------------------------------------------------------------

corporation, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors (or, for a non-corporate entity, equivalent governing body) of the
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement or of the action of
the Board providing for such Business Combination; or

(4) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(e) “Actual Total Compensation” with respect to a Performance Year means the sum
of (i) the Annualized Base Salary actually earned with respect to such
Performance Year, (ii) the value of any cash component of any Annual Incentive
or Long-Term Incentive Award paid to the Executive with respect to such
Performance Year, and (iii) the cash value of any equity, equity-like or other
performance-based component of any Annual Incentive or Long-Term Incentive Award
granted to the Executive with respect to such Performance Year, in each case
inclusive of any amounts earned but deferred by the Company or the Executive.
For this purpose, the value of any equity, equity-like or other
performance-based awards shall be the fair value of the award under applicable
accounting rules at the time such award is granted.

(f) “Annual Incentive” shall include any annual cash bonus and any equity,
equity-like or other performance-based award that is designated by the Company
as constituting a bonus or a mid-term incentive award (or any similar term),
annualized to the extent the Executive was not employed by the Company or
otherwise receiving compensation as a full-time employee during any portion of
the applicable Performance Year.

(g) “Annualized Base Salary” shall include (i) cash wages designated by the
Company as base salary (or any similar term) and payable in regular installments
during a Performance Year and, if applicable, (ii) equity, equity-like or other
performance-based awards that vest solely due to the passage of time, are
awarded at or near the beginning of a Performance Year or in regular
installments throughout the Performance Year, and are not designated by the
Company as constituting a portion of the Executive’s Annual Incentive or
Long-Term Incentive Award or as retention, special equity or similar awards, in
each case annualized to the extent the Executive was not employed by the Company
or otherwise receiving compensation as a full-time employee during any portion
of the applicable Performance Year.

(h) “Long-Term Incentive Award” shall include any type of cash incentive plan,
equity, equity-like or other performance-based award that is designated by the
Company as constituting a long-term incentive award (or any similar term),
annualized to the extent the Executive was not employed by the Company or
otherwise receiving compensation as a full-time employee during any portion of
the applicable Performance Year.

(i) “Performance Year” shall mean the period of time with respect to which the
Executive’s Actual Total Compensation is paid, as designated by the Company,
annualized as appropriate if such period is more or less than twelve months.

(j) “Target Total Compensation” with respect to a Performance Year shall mean
all target amounts designated as being part of the Executive’s annual
compensation by the Company

 

3



--------------------------------------------------------------------------------

in the Total Compensation Statement (or any similar document setting forth the
Executive’s target total compensation for a Performance Year) for the applicable
time period and which shall include (i) an Annualized Base Salary for such
Performance Year (as adjusted pursuant to the Company’s normal compensation
review process occurring prior to or during such Performance Year); (ii) a
target Annual Incentive, the cash value of which shall be determined by the
Company at the beginning of the respective Performance Year; and (iii) a target
Long-Term Incentive Award, the cash value of which shall be determined by the
Company at the beginning of the respective Performance Year. Target Total
Compensation shall not include retention awards, spot bonus awards, sign-on
bonuses, special equity awards, the value of Company provided benefits, pay
associated with perquisites or relocation, and other bonuses and incentives not
communicated as part of the Executive’s target total compensation. If the
Company delivers more than one Total Compensation Statement with respect to a
Performance Year, then the Executive’s Target Total Compensation for that
Performance Year shall be the highest total value reflected in any such
statement.

Section 2. Employment Period. The Company hereby agrees to continue the
Executive in its employ, subject to the terms and conditions of this Agreement,
for the period commencing on the Effective Date and ending on the second
anniversary of the Effective Date (the “Employment Period”). The Employment
Period shall terminate upon the Executive’s termination of employment for any
reason.

Section 3. Terms of Employment. (a) Position and Duties. (1) During the
Employment Period, (A) the Executive’s position (including status, offices,
titles and reporting requirements), authority, duties and responsibilities shall
be at least commensurate in all material respects with the most significant of
those held, exercised and assigned at any time during the 120-day period
immediately preceding the Effective Date, (B) the Executive’s services shall be
performed at the office where the Executive was employed immediately preceding
the Effective Date or at any other location less than 35 miles from such office,
and (C) the Executive shall not be required to travel on Company business to a
substantially greater extent than required during the 120 day period immediately
prior to the Effective Date.

(2) During the Employment Period, and excluding any periods of vacation and sick
or similar leave to which the Executive is entitled, the Executive agrees to
devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that, to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

 

4



--------------------------------------------------------------------------------

(b) Compensation. (1) Total Compensation. During the Employment Period, the
Executive shall receive total cash, equity, equity-like and performance-based
compensation for each Performance Year at least equal, in the aggregate, to the
highest of the Executive’s (A) Actual Total Compensation for the Performance
Year prior to the Performance Year in which the Effective Date occurs,
(B) Target Total Compensation for the Performance Year prior to the Performance
Year in which the Effective Date occurs, and (C) Target Total Compensation for
the Performance Year in which the Effective Date occurs. The Company shall
provide a Total Compensation Statement (or similar document) to the Executive
designating the Executive’s Target Total Compensation at least once with respect
to each Performance Year, at or near the beginning of such Performance Year and
at or near the date any changes to the Executive’s compensation become effective
during a Performance Year. The Executive shall at all times during the
Employment Period be entitled to participate in all Annualized Base Salary,
Annual Incentive and Long-Term Incentive Award plans, practices, policies and
programs, including the allocation, composition and terms of any cash, equity,
equity-like or other performance-based awards, applicable to other peer
executives of the Company and the Affiliated Companies, but in no event shall
such plans, practices, policies and programs be less favorable than the most
favorable of those provided by the Company and the Affiliated Companies for the
Executive under such plans, practices, policies and programs as in effect at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and the Affiliated
Companies.

(2) Savings and Retirement Plans. During the Employment Period, the Executive
shall be entitled to participate in all savings and retirement plans, practices,
policies, and programs applicable generally to other peer executives of the
Company and the Affiliated Companies, but in no event shall such plans,
practices, policies and programs provide the Executive with savings
opportunities and retirement benefit opportunities less favorable, in the
aggregate, than the most favorable of those provided by the Company and the
Affiliated Companies for the Executive under such plans, practices, policies and
programs as in effect at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, those
provided generally at any time after the Effective Date to other peer executives
of the Company and the Affiliated Companies.

(3) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and the Affiliated Companies
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the extent applicable generally to other peer executives of the
Company and the Affiliated Companies, but in no event shall such plans,
practices, policies and programs provide the Executive with benefits that are
less favorable, in the aggregate, than the most favorable of such plans,
practices, policies and programs in effect for the Executive at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and the Affiliated
Companies.

 

5



--------------------------------------------------------------------------------

(4) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and the Affiliated Companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and the
Affiliated Companies.

(5) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits, including, without limitation, if applicable, use
of an automobile and payment of related expenses, in accordance with the most
favorable plans, practices, programs and policies of the Company and the
Affiliated Companies in effect for the Executive at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
peer executives of the Company and the Affiliated Companies.

(6) Office and Support Staff. During the Employment Period, the Executive shall
be entitled to an office or offices of a size and with furnishings and other
appointments, and to personal secretarial and other assistance, at least equal
to the most favorable of the foregoing provided to the Executive by the Company
and the Affiliated Companies at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as provided
generally at any time thereafter with respect to other peer executives of the
Company and the Affiliated Companies.

(7) Vacation and Other Paid Leave. During the Employment Period, the Executive
shall be entitled to paid vacation and other paid leave in accordance with the
most favorable plans, policies, programs and practices of the Company and the
Affiliated Companies as in effect for the Executive at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as in effect generally at any time thereafter with respect to
other peer executives of the Company and the Affiliated Companies.

Section 4. Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically if the Executive dies during the
Employment Period. If the Company determines in good faith that the Disability
of the Executive has occurred during the Employment Period (pursuant to the
definition of “Disability”), it may give to the Executive written notice in
accordance with Section 12(b) of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. “Disability” means the absence of the
Executive from the Executive’s duties with the Company on a full-time basis for
180 consecutive business days as a result of incapacity due to mental or
physical illness that is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative (such agreement as to acceptability not to be
unreasonably withheld).

 

6



--------------------------------------------------------------------------------

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period with or without Cause. “Cause” means:

(1) the willful and continued failure of the Executive to perform substantially
the Executive’s duties (as contemplated by Section 3(a)(1)(A)) with the Company
or any Affiliated Company (other than any such failure resulting from incapacity
due to physical or mental illness or following the Executive’s delivery of a
Notice of Termination for Good Reason), after a written demand for substantial
performance is delivered to the Executive by the Board or the Chief Executive
Officer of the Company that specifically identifies the manner in which the
Board or the Chief Executive Officer of the Company believes that the Executive
has not substantially performed the Executive’s duties, or

(2) the willful engaging by the Executive in illegal conduct or gross misconduct
that is materially and demonstrably injurious to the Company.

For purposes of this Section 4(b), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon (A) authority given pursuant to a resolution
duly adopted by the Board, or if the Company is not the ultimate parent
corporation of the Affiliated Companies and is not publicly-traded, the board of
directors of the ultimate parent of the Company (the “Applicable Board”),
(B) the instructions of the Chief Executive Officer of the Company (unless the
Executive is the Chief Executive Officer at the time of any such instruction) or
(C) the advice of counsel for the Company shall be conclusively presumed to be
done, or omitted to be done, by the Executive in good faith and in the best
interests of the Company. The cessation of employment of the Executive shall not
be deemed to be for Cause unless and until there shall have been delivered to
the Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Applicable Board
(excluding the Executive, if the Executive is a member of the Applicable Board)
at a meeting of the Applicable Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel for the Executive, to be heard before the
Applicable Board), finding that, in the good faith opinion of the Applicable
Board, the Executive is guilty of the conduct described in Section 4(b)(1) or
4(b)(2), and specifying the particulars thereof in detail.

(c) Good Reason. The Executive’s employment may be terminated during the
Employment Period by the Executive for Good Reason or by the Executive
voluntarily without Good Reason. “Good Reason” means:

(1) the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 3(a), or any action by the Company that results in a diminution in such
position, authority, duties or responsibilities, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and that
is remedied by the Company promptly after receipt of notice thereof given by the
Executive;

 

7



--------------------------------------------------------------------------------

(2) any failure by the Company to comply with any of the provisions of
Section 3(b), other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and that is remedied by the Company promptly after
receipt of notice thereof given by the Executive;

(3) the Company’s requiring the Executive (i) to be based at any office or
location other than as provided in Section 3(a)(1)(B) of this Agreement or
(ii) to travel on Company business to a substantially greater extent than
required during the 120-day period immediately prior to the Effective Date;

(4) any other action or inaction that constitutes a material breach by the
Company of this Agreement; or

(5) any failure by the Company to comply with and satisfy Section 10(c).

For purposes of this Section 4(c) of this Agreement, any good faith
determination of Good Reason made by the Executive shall be conclusive. The
Executive’s mental or physical incapacity following the occurrence of an event
described above in clauses (1) through (5) shall not affect the Executive’s
ability to terminate employment for Good Reason.

(d) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 12(b). “Notice of
Termination” means a written notice that (1) indicates the specific termination
provision in this Agreement relied upon, (2) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, and (3) if the Date of Termination (as defined herein) is other than
the date of receipt of such notice, specifies the Date of Termination (which
Date of Termination shall be not more than 30 days after the giving of such
notice). The failure by the Executive or the Company to set forth in the Notice
of Termination any fact or circumstance that contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s respective rights hereunder.

(e) Date of Termination. “Date of Termination” means (1) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or such later date
specified in the Notice of Termination, as the case may be, (2) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, the date on which the Company notifies the Executive of such
termination, (3) if the Executive resigns without Good Reason, the date on which
the Executive notifies the Company of such termination, and (4) if the
Executive’s employment is terminated by reason of death or Disability, the date
of death of the Executive or the Disability Effective Date, as the case may be.
The Company and the Executive shall take all steps necessary (including with
regard to any post-termination services by the Executive) to ensure that any
termination described in this Section 4 constitutes a “separation from service”
within the meaning of Section 409A of the Code, and notwithstanding anything
contained herein to the contrary, the date on which such separation from service
takes place shall be the “Date of Termination.”

 

8



--------------------------------------------------------------------------------

Section 5. Obligations of the Company upon Termination. (a) Good Reason; Other
Than for Cause, Death or Disability. If, during the Employment Period, the
Company terminates the Executive’s employment other than for Cause, death or
Disability or the Executive terminates employment for Good Reason:

(1) the Company shall pay to the Executive, in a lump sum in cash within 30 days
after the Date of Termination, the aggregate of the following amounts:

(A) the sum of the value of:

(i) the portion of the Executive’s Annualized Base Salary earned (and not
otherwise deferred) through the Date of Termination to the extent not paid or
payable, including by way of vesting of any equity, equity-like or other
performance-based awards according to the award’s terms,

(ii) the portion of the Executive’s Annualized Base Salary attributable to
accrued vacation to the extent not paid or payable, including by way of vesting
of any equity, equity-like or other performance-based awards according to the
award’s terms,

(iii) any Annual Incentive earned (and not otherwise deferred) by the Executive
for the most recently completed Performance Year prior to the Date of
Termination to the extent not paid or payable, including by way of vesting of
any equity, equity-like or other performance-based awards according to the
award’s terms (the sum of the amounts described in subclauses (i), (ii) and
(iii), the “Accrued Obligations”), and

(iv) the product of (x) the Executive’s target Annual Incentive for the year in
which the Date of Termination occurs and (y) a fraction, the numerator of which
is the number of days in the current Performance Year through the Date of
Termination and the denominator of which is 365 (the “Pro Rata Incentive”); and

(B) an amount equal to one hundred twelve and one-half percent (112.5%) of the
highest of the Executive’s (i) Actual Total Compensation for the Performance
Year prior to the Performance Year in which the Date of Termination occurs,
(ii) Target Total Compensation for the Performance Year prior to the Performance
Year in which the Date of Termination occurs, and (iii) Target Total
Compensation for the Performance Year in which the Date of Termination occurs;
and

(C) an amount equal to the sum of the employer contributions under the Company
or its Affiliated Company’s (as applicable) qualified defined contribution plans
and any excess or supplemental defined contribution plans in which the Executive
participates as of the Date of Termination (or, if more favorable to the
Executive, the plans as in effect immediately prior to the Effective Date) that
the Executive would receive if the Executive’s employment continued for two and
one-half years after the Date of Termination, assuming for this purpose that
(i) the

 

9



--------------------------------------------------------------------------------

Executive’s benefits under such plans are fully vested, (ii) the Executive’s
compensation in each of the two and one-half years is that required by Sections
3(b)(1), (iii) the rate of any such employer contribution is equal to the
maximum rate provided under the terms of the applicable plans for the year in
which the Date of Termination occurs (or, if more favorable to the Executive, or
in the event that as of the Date of Termination the rate of any such
contribution for such year is not determinable, the rate of contribution under
the plans for the plan year ending immediately prior to the Effective Date), and
(iv) to the extent that the Company’s contributions are determined based on the
contributions or deferrals of the Executive, that the Executive’s contribution
or deferral elections, as appropriate, are those in effect immediately prior to
the Date of Termination; and

(D) an amount equal to the employer contributions under the Company or its
Affiliated Company’s (as applicable) qualified defined contribution plans in
which the Executive participates or is otherwise being credited with service for
purposes of vesting as of the Date of Termination that are forfeited by the
Executive as of the Date of Termination but that would have vested under such
plans if the Executive’s employment continued for two and one-half years after
the Date of Termination; and

(E) the amount equal to the product of (i) the sum of the Company’s or any of
its Affiliated Company’s (as applicable) employer contributions under the
Company’s health care and life insurance plans in which the Executive actively
participates as of the Date of Termination (or, if more favorable to the
Executive, the plans as in effect immediately prior to the Effective Date), with
such total amount increased by 9.1% for projected cost increases during the two
and one-half year period following the Date of Termination, and (ii) two and
one-half, plus an additional amount equal to the income and employment taxes on
such amount so that after the payment of all taxes on such payment the Executive
retains an amount equal to the amount determined under this Section 5(a)(1)(E);
and

(2) for purposes of determining the Executive’s vested status or percentage, as
applicable, under any supplemental or excess defined contribution plan
maintained by the Company or its Affiliated Companies in which the Executive
participates or is otherwise being credited with service for purposes of vesting
as of the Date of Termination, the Executive shall be credited with two and
one-half years of additional service credit from the Date of Termination; and

(3) the Company shall take such actions as are necessary to cause the Executive
and/or the Executive’s family to continue to be eligible to participate in the
Company’s health care and life insurance benefit plans that the Executive would
be eligible to participate in if the Executive continued as an active employee
two and one-half years after the Executive’s Date of Termination, or such longer
period as may be provided by the terms of the appropriate plan, program,
practice or policy (the “Benefit Continuation Period”), with the Executive to
pay the full cost of premiums for such participation at the rate applicable to
active employees of the Company, to the extent the Executive elects in writing
to continue such coverage within 60 days after the Date of Termination. For
purposes

 

10



--------------------------------------------------------------------------------

of determining eligibility (but not the time of commencement of benefits or
eligibility for any employer premium subsidy) of the Executive for access to
retiree welfare benefits pursuant to the retiree welfare benefit plans of the
Company as in effect immediately prior to the Effective Date (or, if more
favorable to the Executive, the plans as in effect at the end of the Benefit
Continuation Period) (the “Retiree Coverage”), the Executive shall be considered
to have remained employed until the end of the Benefit Continuation Period and
to have retired on the last day of such period, and the Company shall take such
actions as are necessary to cause the Executive to be eligible to commence
participating in the applicable retiree welfare benefit plans as of the
applicable benefit commencement date. To the extent the Executive is not
eligible for Retiree Coverage at the end of the Benefit Continuation Period
(after taking into account the immediately preceding sentence), following the
Benefit Continuation Period, the Executive shall be eligible to elect continued
health coverage as provided under Section 4980B of the Code or other applicable
law (“COBRA Coverage”), as if the Executive’s employment with the Company had
terminated as of the end of such period, and the Company shall take such actions
as are necessary to cause such COBRA Coverage not to be offset by the provision
of benefits under this Section 5(a)(3) and to cause the period of COBRA Coverage
to commence at the end of the Benefit Continuation Period; and

(4) the Company shall, at its sole expense as incurred, provide the Executive
with outplacement services the scope and provider of which shall be selected by
the Executive in the Executive’s sole discretion, provided that the cost of such
outplacement shall not exceed $30,000; and provided, further, that such
outplacement benefits shall end not later than the last day of the second
calendar year that begins after the Date of Termination; and

(5) except as otherwise set forth in the last sentence of Section 6, to the
extent not theretofore paid or provided, the Company shall timely pay or provide
to the Executive any Other Benefits (as defined in Section 6) in accordance with
the terms of the underlying plans or agreements.

Notwithstanding the foregoing provisions of this Section 5(a)(1) and except as
otherwise provided in Section 12(g) or Section 12(h), in the event that the
Executive is a “specified employee” within the meaning of Section 409A of the
Code (as determined in accordance with the methodology established by the
Company as in effect on the Date of Termination) (a “Specified Employee”),
amounts that would otherwise be payable and benefits that would otherwise be
provided under Section 5(a)(1) during the six-month period immediately following
the Date of Termination (other than the Accrued Obligations) shall instead be
paid, with interest on any delayed payment at the applicable federal rate
provided for in Section 7872(f)(2)(A) of the Code (“Interest”), or provided on
the first business day after the date that is six months following the
Executive’s “separation from service” within the meaning of Section 409A of the
Code (the “Delayed Payment Date”).

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, the Company shall provide the
Executive’s estate or beneficiaries with (i) the Accrued Obligations, (ii) the
Pro Rata Incentive, and (iii) the timely payment or delivery of the Other
Benefits, and shall have no other severance obligations under this

 

11



--------------------------------------------------------------------------------

Agreement. The Accrued Obligations and the Pro Rata Incentive shall be paid to
the Executive’s estate or beneficiary, as applicable, in a lump sum in cash
within 30 days of the Date of Termination. With respect to the provision of the
Other Benefits, the term “Other Benefits” as utilized in this Section 5(b) shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and the Affiliated Companies to the estates and
beneficiaries of peer executives of the Company and the Affiliated Companies
under such plans, programs, practices and policies relating to death benefits,
if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive’s estate and/or the
Executive’s beneficiaries, as in effect on the date of the Executive’s death
with respect to other peer executives of the Company and the Affiliated
Companies and their beneficiaries.

(c) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, the Company shall provide
the Executive with (i) the Accrued Obligations, (ii) the Pro Rata Incentive, and
(iii) the timely payment or delivery of the Other Benefits in accordance with
the terms of the underlying plans or agreements, and shall have no other
severance obligations under this Agreement. The Accrued Obligations and the Pro
Rata Incentive shall be paid to the Executive in a lump sum in cash within 30
days of the Date of Termination, provided, that in the event that the Executive
is a Specified Employee, the Pro Rata Incentive shall be paid, with Interest, to
the Executive on the Delayed Payment Date. With respect to the provision of the
Other Benefits, the term “Other Benefits” as utilized in this Section 5(c) shall
include, and the Executive shall be entitled after the Disability Effective Date
to receive, disability and other benefits at least equal to the most favorable
of those generally provided by the Company and the Affiliated Companies to
disabled executives and/or their families in accordance with such plans,
programs, practices and policies relating to disability, if any, as in effect
generally with respect to other peer executives and their families at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive and/or the Executive’s family, as in effect at any
time thereafter generally with respect to other peer executives of the Company
and the Affiliated Companies and their families.

(d) Cause; Other Than for Good Reason. If the Executive’s employment is
terminated for Cause during the Employment Period, the Company shall provide the
Executive with the Accrued Obligations and the timely payment or delivery of the
Other Benefits, and shall have no other severance obligations under this
Agreement. If the Executive voluntarily terminates employment during the
Employment Period, excluding a termination for Good Reason, the Company shall
provide to the Executive the Accrued Obligations and the Pro Rata Incentive and
the timely payment or delivery of the Other Benefits, and shall have no other
severance obligations under this Agreement. In such case, all the Accrued
Obligations and the Pro Rata Incentive shall be paid to the Executive in a lump
sum in cash within 30 days of the Date of Termination, provided, that in the
event that the Executive is a Specified Employee, the Pro Rata Incentive shall
be paid, with Interest, to the Executive on the Delayed Payment Date.

(e) Earned Compensation; Valuation Determinations. For purposes of Section 5 of
this Agreement, the Accrued Obligations shall be considered “earned” if the
Executive remained employed by the Company or an Affiliated Company through at
least the last day of the period to which the amount relates. For purposes of
calculating the cash value of the Pro Rata

 

12



--------------------------------------------------------------------------------

Incentive and the Accrued Obligations under Section 5 of this Agreement, the
value of any equity, equity-like or other performance-based awards shall be the
fair value of such award under applicable accounting rules at the time such
award was or would have been granted.

Section 6. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or the Affiliated Companies and for
which the Executive may qualify, nor, subject to Section 9(a)(2) and
Section 12(f), shall anything herein limit or otherwise affect such rights as
the Executive may have under any other contract or agreement with the Company or
the Affiliated Companies. Amounts that are vested benefits or that the Executive
is otherwise entitled to receive under any plan, policy, practice or program of
or any other contract or agreement with the Company or the Affiliated Companies
at or subsequent to the Date of Termination (“Other Benefits”) shall be payable
in accordance with such plan, policy, practice or program or contract or
agreement, except as explicitly modified by this Agreement. Without limiting the
generality of the foregoing, the Executive’s resignation under this Agreement
with or without Good Reason, shall in no way affect the Executive’s ability to
terminate employment by reason of the Executive’s “retirement” under any
compensation and benefits plans, programs or arrangements of the Company or the
Affiliated Companies, including without limitation any retirement or pension
plans or arrangements or to be eligible to receive benefits under any
compensation or benefit plans, programs or arrangements of the Company or the
Affiliated Companies, including without limitation any retirement or pension
plan or arrangement of the Company or the Affiliated Companies or substitute
plans adopted by the Company or its successors, and any termination which
otherwise qualifies as Good Reason shall be treated as such even if it is also a
“retirement” for purposes of any such plan. Notwithstanding the foregoing, if
the Executive receives payments and benefits pursuant to Section 5(a) of this
Agreement, the Executive shall not be entitled to any severance pay or benefits
under any severance plan, program or policy of the Company and the Affiliated
Companies, unless otherwise specifically provided therein in a specific
reference to this Agreement, or to any payments or benefits under any
Non-Competition Agreement between the Executive and the Company or one of its
Affiliated Companies (the “NCA”) that is in effect as of immediately prior to
the Effective Date.

Section 7. Full Settlement; Legal Fees. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense, or other claim, right or action that the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, and such amounts
shall not be reduced whether or not the Executive obtains other employment. The
Company agrees to pay as incurred (within 10 days following the Company’s
receipt of an invoice from the Executive), at any time from the Effective Date
of this Agreement through the Executive’s remaining lifetime (or, if longer,
through the 20th anniversary of the Effective Date) to the full extent permitted
by law, all legal fees and expenses that the Executive may reasonably incur as a
result of any contest (regardless of the outcome thereof) by the Company, the
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement), plus, in each case, Interest. In order to
comply with Section 409A of the Code, in no event shall the payments by the
Company

 

13



--------------------------------------------------------------------------------

under this Section 7 be made later than the end of the calendar year next
following the calendar year in which such fees and expenses were incurred,
provided, that the Executive shall have submitted an invoice for such fees and
expenses at least 10 days before the end of the calendar year next following the
calendar year in which such fees and expenses were incurred. The amount of such
legal fees and expenses that the Company is obligated to pay in any given
calendar year shall not affect the legal fees and expenses that the Company is
obligated to pay in any other calendar year, and the Executive’s right to have
the Company pay such legal fees and expenses may not be liquidated or exchanged
for any other benefit. Notwithstanding anything contained herein to the
contrary, in no event shall the Executive be entitled to the payment of legal
fees under this Section 7 in connection with an enforcement action by the
Company of the Executive’s obligations under the NCA (as modified by
Section 9(a) of this Agreement).

Section 8. Certain Additional Payments by the Company.

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any Payment would be
subject to the Excise Tax, then the Executive shall be entitled to receive an
additional payment (the “Gross-Up Payment”) in an amount such that, after
payment by the Executive of all taxes (and any interest or penalties imposed
with respect to such taxes), including, without limitation, any income taxes
(and any interest and penalties imposed with respect thereto) and Excise Tax
imposed upon the Gross-Up Payment, but excluding any income taxes and penalties
imposed pursuant to Section 409A of the Code, the Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing provisions of this Section 8(a), if it shall be
determined that the Executive is entitled to the Gross-Up Payment, but that the
Parachute Value of all Payments does not exceed 110% of the Safe Harbor Amount,
then no Gross-Up Payment shall be made to the Executive and the amounts payable
under this Agreement shall be reduced so that the Parachute Value of all
Payments, in the aggregate, equals the Safe Harbor Amount. The reduction of the
amounts payable hereunder, if applicable, shall be made by reducing the payments
and benefits under the following sections in the following order and only to the
extent necessary: (i) Section 5(a)(4), (ii) Section 5(a)(1)(B),
(iii) Section 5(a)(1)(C), (iv) Section 5(a)(1)(D), (v) Section 5(a)(1)(E);
(vi) Section 5(a)(1)(A)(iv), (vii) Section 5(a)(2) and (viii) Section 5(a)(3).
For purposes of reducing the Payments to the Safe Harbor Amount, only amounts
payable under this Agreement (and no other Payments) shall be reduced. If the
reduction of the amount payable under this Agreement would not result in a
reduction of the Parachute Value of all Payments to the Safe Harbor Amount, no
amounts payable under this Agreement shall be reduced pursuant to this
Section 8(a). The Company’s obligation to make Gross-Up Payments under this
Section 8 shall not be conditioned upon the Executive’s termination of
employment.

(b) Subject to the provisions of Section 8(c), all determinations required to be
made under this Section 8, including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be utilized
in arriving at such determination, shall be made by Deloitte & Touche or such
other nationally recognized certified public accounting firm as may be
designated by the Executive (the “Accounting Firm”). The Accounting Firm shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the receipt of notice from the Executive that there
has been a Payment or such earlier time as is requested by the Company. In the
event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change of Control, the Executive

 

14



--------------------------------------------------------------------------------

may appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any determination by the Accounting
Firm shall be binding upon the Company and the Executive. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments that will not have been made by the Company should have been
made (the “Underpayment”), consistent with the calculations required to be made
hereunder. An Underpayment can result from a claim by the Internal Revenue
Service or from a determination by the Accounting Firm. In the event the Company
exhausts its remedies pursuant to Section 8(c) and the Executive thereafter is
required to make a payment of any Excise Tax, or in the event the Accounting
Firm otherwise determines that an Underpayment has occurred, the Accounting Firm
shall promptly determine the amount of the Underpayment that has occurred and
any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than 10 business days after the Executive is informed
in writing of such claim. The Executive shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which the Executive gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such period that the Company desires to contest such claim,
the Executive shall:

(1) give the Company any information reasonably requested by the Company
relating to such claim,

(2) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(3) cooperate with the Company in good faith in order effectively to contest
such claim; and

(4) permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 8(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences

 

15



--------------------------------------------------------------------------------

with the applicable taxing authority in respect of such claim and may, at its
sole discretion, either pay the tax claimed to the appropriate taxing authority
on behalf of the Executive and direct the Executive to sue for a refund or
contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that, if the Company pays such claim
and directs the Executive to sue for a refund, the Company shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties) imposed with respect to such
payment or with respect to any imputed income in connection with such payment;
and provided, further, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which the Gross-Up Payment would be payable hereunder,
and the Executive shall be entitled to settle or contest, as the case may be,
any other issue raised by the Internal Revenue Service or any other taxing
authority.

(d) If, after the receipt by the Executive of a Gross-Up Payment or payment by
the Company of an amount on the Executive’s behalf pursuant to Section 8(c), the
Executive becomes entitled to receive any refund with respect to the Excise Tax
to which such Gross-Up Payment relates or with respect to such claim, the
Executive shall (subject to the Company’s complying with the requirements of
Section 8(c), if applicable) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after payment by the Company of an amount on the
Executive’s behalf pursuant to Section 8(c), a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then the amount previously paid shall offset, to the extent thereof, the amount
of Gross-Up Payment required to be paid.

(e) Any Gross-Up Payment, as determined pursuant to this Section 8, shall be
paid by the Company to the Executive within five days of the receipt of the
Accounting Firm’s determination; provided that, the Gross-Up Payment shall in
all events be paid no later than the end of the Executive’s taxable year next
following the Executive’s taxable year in which the Excise Tax (and any income
or other related taxes or interest or penalties thereon) on a Payment are
remitted to the Internal Revenue Service or any other applicable taxing
authority or, in the case of amounts relating to a claim described in
Section 8(c) that does not result in the remittance of any federal, state, local
and foreign income, excise, social security and other taxes, the calendar year
in which the claim is finally settled or otherwise resolved. Notwithstanding any
other provision of this Section 8, the Company may, in its sole discretion,
withhold and pay over to the Internal Revenue Service or any other applicable
taxing authority, for the benefit of the Executive, all or any portion of any
Gross-Up Payment, and the Executive hereby consents to such withholding.

(f) Definitions. The following terms shall have the following meanings for
purposes of this Section 8.

(i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

 

16



--------------------------------------------------------------------------------

(ii) “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2),
as determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.

(iii) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

(iv) The “Safe Harbor Amount” means 2.99 times the Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code.

Section 9. Restrictive Covenants. (a) If, as of immediately prior to the
Effective Date, the Executive is a party to an NCA and/or a Confidentiality,
Work Product and Non-Solicitation of Employee Agreement (“CWP + NS”), the
restrictive covenants set forth in the NCA and the CWP + NS and the enforcement
provisions thereof shall continue in full force and effect as if set forth
herein in their entirety and Section 9(b) shall be inapplicable to the
Executive; provided, however, that, notwithstanding anything to the contrary
contained herein or in the NCA or the CWP + NS, following the Effective Date,
(1) the Non-Competition Period and the period of application for the
Non-Solicitation of Employees provision set forth in Section 3 of any applicable
CWP + NS, shall be limited to one year from the Executive’s Date of Termination
(or such shorter period as shall apply consistent with the Company’s ability to
waive the non-competition covenant pursuant to the NCA), (2) the Executive shall
not be entitled to receive any payments or benefits under the NCA upon a
termination of employment for any reason, and (3) in no event shall an asserted
violation of the NCA constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

(b) If the Executive is not party to an NCA as of immediately prior to the
Effective Date, following the Effective Date, the Executive shall hold in a
fiduciary capacity for the benefit of the Company all secret or confidential
information, knowledge or data relating to the Company or the Affiliated
Companies, and their respective businesses, which information, knowledge or data
shall have been obtained by the Executive during the Executive’s employment by
the Company or the Affiliated Companies and which information, knowledge or data
shall not be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s employment with the Company, the Executive shall
not, without the prior written consent of the Company or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those persons designated
by the Company. In no event shall an asserted violation of this Section 9(b)
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under this Agreement.

Section 10. Successors. (a) This Agreement is personal to the Executive, and,
without the prior written consent of the Company, shall not be assignable by the
Executive other than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.

 

17



--------------------------------------------------------------------------------

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Except as provided in Section 10(c), without the
prior written consent of the Executive this Agreement shall not be assignable by
the Company.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. “Company” means
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law or otherwise.

Section 11. Funding. This Agreement constitutes an unfunded, unsecured
obligation of the Company, and any payments made hereunder shall be made from
the general assets of the Company. Prior to the Effective Date, the Company may
establish a trust pursuant to a trust agreement and may make contributions to
such trust in accordance with the terms and conditions of such trust agreement
for the purpose of assisting the Company in meeting its payment obligations
under this Agreement; provided, however, that the trust shall not be funded if
the funding thereof would result in taxable income to the Executive by reason of
Section 409A(b) of the Code; and provided, further, that in no event shall any
trust assets at any time be located or transferred outside of the United States,
within the meaning of Section 409A(b) of the Code. Any fees and expenses of the
trustee shall be paid by the Company.

Section 12. Miscellaneous. (a) This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified other than by a written agreement executed by the parties
hereto or their respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

if to the Executive:

At the most recent address on file at the Company.

if to the Company:

Capital One Financial Corporation

1680 Capital One Drive

McLean, Virginia 22102

Attention: General Counsel

 

18



--------------------------------------------------------------------------------

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
United States federal, state or local or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Sections 4(c)(1) through 4(c)(5), shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

(f) The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and,
subject to Section 1(a), prior to the Effective Date, the Executive’s employment
may be terminated by either the Executive or the Company at any time prior to
the Effective Date, in which case the Executive shall have no further rights
under this Agreement. From and after the date hereof, this Agreement shall
supersede any prior Change of Control Employment Agreement between the Company
and the Executive. From and after the Effective Date, except as specifically
provided herein including Section 9(a) of this Agreement with respect to the NCA
(as modified by Section 9(a)), this Agreement shall supersede any other
severance or separation pay agreement or employment agreement containing
severance provisions between the Executive and the Company or its Affiliated
Companies.

(g) Notwithstanding any provision in this Agreement to the contrary, in the
event of an Anticipatory Termination, any payments that are deferred
compensation within the meaning of Section 409A of the Code that the Company
shall be required to pay pursuant to Section 5(a)(1) of this Agreement shall be
paid as follows: (i) if such Change of Control is a “change in control event”
within the meaning of Section 409A of the Code, (A) except as provided in clause
(B) of this Section 12(g)(i), on the date of such Change of Control, or (B) if
the Executive is a Specified Employee and the Delayed Payment Date is later than
the Change of Control, on the Delayed Payment Date, and (ii) if such Change of
Control is not a “change in the ownership or effective control” of the Company
or “a change in the ownership of a substantial portion of the assets” of the
Company (each as defined in Section 409A of the Code and the regulations
thereunder as in effect from time to time), (A) except as provided in clause
(B) of this Section 12(g)(ii), on the first business day following the 12-month
anniversary of the date of such Anticipatory Termination (the “Payment Date”),
or (B) if the Executive is a Specified Employee and the Delayed Payment Date is
later than the date of such Change of Control, on the Delayed Payment Date. In
the event of an Anticipatory Termination, any payments or benefits that are not
deferred compensation within the meaning of Section 409A of the Code that the
Company shall be required to pay or provide pursuant to Section 5(a) of this
Agreement shall be paid or shall commence being provided on the date of the
Change of Control. Interest with respect to the period, if any, from the date of
the Change of Control until the actual date of payment shall be paid on any
delayed cash amounts.

 

19



--------------------------------------------------------------------------------

(h) Notwithstanding Section 5(a)(1) of this Agreement and if the Executive is
party to an NCA, in the event the Change of Control is not a “change in the
ownership or effective control” of the Company or “a change in the ownership of
a substantial portion of the assets” of the Company (as defined in Section 12(g)
above), the payments under Section 5(a)(1)(B) shall be paid as follows: (1) the
amount equal to the sum of (A) one times the Executive’s Annualized Base Salary
otherwise payable in cash and (B) the amount of the employer portion of health
care premiums plus the 2% administrative fee (as provided for under the NCA)
(the “Installment Amount”) shall be paid in installments during the one-year
period following the Date of Termination, and (2) the amount determined under
Section 5(a)(1)(B) minus the Installment Amount shall be paid in a lump sum, in
each case, subject to delayed payment until the Delayed Payment Date if the
Executive is a Specified Employee.

(i) Within the time period permitted by the applicable Treasury Regulations, the
Company may, in consultation with the Executive, modify the Agreement, in the
least restrictive manner necessary and without any diminution in the value of
the payments to the Executive, in order to cause the provisions of the Agreement
to comply with the requirements of Section 409A of the Code, so as to avoid the
imposition of taxes and penalties on the Executive pursuant to Section 409A of
the Code.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

 

[EXECUTIVE’S NAME] CAPITAL ONE FINANCIAL CORPORATION By:  

 

  John G. Finneran, Jr.

 

21